TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-87-00064-CR


Michael W. Morton, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 86-452-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING


O R D E R
PER CURIAM
		In 1988, this Court affirmed the murder conviction of appellant Michael W. Morton. 
See Morton v. State, 761 S.W.2d 876 (Tex. App.--Austin 1988, pet. ref'd).  This Court's appellate
record in the cause includes a sealed file containing documents that were submitted to the district
court for an in camera review during the 1987 trial.  See id. at 881.
		On August 24, 2011, the judge of the 26th District Court of Williamson County
signed an "Order Regarding Previously-Sealed Documents" reciting that Morton has requested that
the sealed file be unsealed, that the State does not oppose the request, and that the district court has
determined that unsealing the file is appropriate.  The order goes on to state that "the Clerk of the
Third Court of Appeals is hereby ordered to deliver the sealed file" to the district court within
five days of the date the order was signed.  We deem this order to be, in substance, a request that this
Court transmit the original sealed file to the district court.  We grant this request.  The Clerk of
this Court is hereby directed to deliver the original sealed file in this cause to the Honorable
Billy Ray Stubblefield, Presiding Judge of the 26th Judicial District Court, Williamson County,
Texas no later than August 29, 2011.  The Clerk of this Court is further directed to make and
maintain in this Court's records, under seal, a copy of all contents of the sealed file.
		It is so ordered August 26, 2011.

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish